   4:19-cv-03568-SAL-TER      Date Filed 11/19/20   Entry Number 63     Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION


ANTHONY FRED MARTIN,                        ) C/A No. 4:19-3568-SAL-TER
                                            )
                              Plaintiff,    )
                                            )           ORDER
            vs.                             )
                                            )
CURTIS EARLY, SUSAN DUFFY, JONATHAN         )
BENNETT, MS. BEEKS, AND CAPTAIN LASLEY, )
                                            )
                              Defendants.   )
___________________________________________ )


      Plaintiff filed a motion to compel asserting that the Defendants did not fully

respond to his Request to Produce which sought “any warnings or suggestions that

may have been placed in Charles Davis’ record about violent behavior possibilities

since he was sentenced.” (ECF No. 43).

      The Defendants filed a response to the motion objecting to the request raising

a security issue in providing information to the Plaintiff concerning another inmate

and raised a HIPPA objection to producing any medical/mental health records of

another inmate. (ECF No. 47). Defendants asserted in their response to the motion that

the inmate referenced in the request is not a party to this action and does not have an

opportunity to object to the release of his personal information. Defendants contend

that inmates within the SCDC are generally not allowed to possess records of or

personal information concerning other inmates for security reasons. Defendants
   4:19-cv-03568-SAL-TER        Date Filed 11/19/20   Entry Number 63      Page 2 of 2




further assert in their response that to the extent that the court determines the Plaintiff

may be entitled to any of the requested documents, the Defendants ask that the Court

examine them prior to issuing an order.

      Defendants are direct to submit to this court, within ten days of the date of this

order, under seal for in camera review, documents as requested by Plaintiff that

contains “any warnings or suggestions that may have been placed in Charles Davis’

record about violent behavior possibilities since his sentence.”

      IT IS SO ORDERED.



                                                       s/Thomas E. Rogers, III
November 19, 2020                                      Thomas E. Rogers, III
Florence, South Carolina                               United States Magistrate Judge
